
	

116 SRES 30 IS: Condemning efforts to undermine democracy in Hungary and urging President Trump to defend the universal human rights and democratic norms under attack by the Orban government. 
U.S. Senate
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			January 25 (legislative day, January 24), 2019
			Mrs. Feinstein (for herself, Mr. Durbin, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning efforts to undermine democracy in Hungary and urging President Trump to defend
			 the universal human rights and democratic norms under attack by the  Orban
			 government. 
	
	
 Whereas the United States and Hungary have a shared history dating to the times of Lajos Kossuth, whose bust graces the halls of the United States Congress;
 Whereas Hungarians have come to the United States since its founding as immigrants and refugees, enriching our national fabric;
 Whereas the United States first established diplomatic relations with Hungary in 1921; Whereas the United States supported Hungary’s accession to the North Atlantic Treaty Organization in 1999, improving Hungary’s national security and building upon our common alliance;
 Whereas NATO member states have collectively identified corruption and poor governance, including within member states, as security challenges which undermine democracy, the rule of law and economic development;
 Whereas Viktor Orban has led the Fidesz party since 2003 and has continuously served as Hungary’s Prime Minister since 2010;
 Whereas, since 2010, the Fidesz government has retained a super majority in Parliament despite not winning a majority of votes, and Prime Minister Orban has systematically undermined the Hungarian Constitution, independent media and judiciary;
 Whereas Hungary’s 2011 law on religion discriminates against some minority faiths by stripping legal recognition from more than 300 previously recognized faiths, violating their rights to freedom of association and freedom of religion, and has spurred a legal challenge from a range of religious faiths in Hungary, including the Hungarian Evangelical Fellowship and Mennonite, reform Jewish, and Buddhist congregations;
 Whereas, following the 2014 Parliamentary elections in Hungary, the OSCE noted that Fidesz enjoyed an undue advantage because of restrictive campaign regulations, biased media coverage, and campaign activities that blurred the separation between political party and the state;
 Whereas Prime Minister Orban used his parliamentary super majority to redraw Hungary’s electoral map and reduce the number of seats in Hungary’s Parliament, providing an advantage which has allowed the Prime Minister to more easily remain in power;
 Whereas the Government of Hungary created the National Media and Communications Agency and empowered it to impose fines against independent media outlets for coverage the government finds unbalanced or offensive;
 Whereas, in November 2018, more than 400 media publications, websites, television channels and radio stations in Hungary, already concentrated in the hands of a few owners, were donated, without compensation, by their owners to a central holding company which, according to a subsequently passed law, is exempt from competition oversight;
 Whereas, according to the Department of State’s 2017 report on human rights, Hungary has passed a series of laws modifying the judicial system by restricting the Constitutional Court, altering the rules for electing Constitution Court justices, and vested the president of the National Office for the Judiciary, a position appointed by the parliament, with significant decision-making power;
 Whereas, according to a Human Rights Watch analysis of Hungary’s judicial reforms since 2011, changes to the judiciary have undermined an important check on the government by curbing the judiciary’s independence, forcing nearly 300 judges into early retirement, and imposing limitations on the Constitutional Court’s ability to review laws and complaints;
 Whereas the Government of Hungary has enacted legislation stigmatizing non-governmental organizations that receive financial support from abroad, drawing a legal challenge from the European Court of Justice;
 Whereas, in 2017, the Government of Hungary adopted a law on nongovernmental organizations that, according to the Department of State, unfairly burdens a targeted group of Hungarian civil society organizations, many of which focus on fighting corruption and protecting human rights and civil liberties;
 Whereas, in February 2018, more than 250 nongovernmental organizations signed a letter in opposition to Hungary’s escalating effort to crackdown on the legitimate work of civil society groups in Hungary seeking to promote and defend human rights, provide legal and social services to people in need in the country, and publicly express dissenting opinions in the press and online;
 Whereas, in 2018, the Government of Hungary adopted amendments to a law on aiding illegal migration, which criminalizes the provision of assistance to refugees and asylum-seekers, including public advocacy and humanitarian assistance, and makes the distribution of know-your-rights leaflets punishable by up to one year in prison;
 Whereas, in 2018, the Government of Hungary introduced a 25-percent tax on organizations that engage in disfavored speech regarding immigration, thereby establishing a content-based punishment to restrict free speech;
 Whereas, in 2017, the Government of Hungary enacted a law requiring the mandatory detention of all asylum-seekers in transit camps while their asylum applications are reviewed and permitting the immediate deportation of certain asylum-seekers to Serbia;
 Whereas, in response, the United Nations High Commissioner for Refugees said that this new law violates Hungary’s obligations under international and EU laws, and will have a terrible physical and psychological impact on women, children and men who have already greatly suffered; and
 Whereas the erosion of democratic institutions and norms in Hungary has been found to be in clear violation of the European Union’s values, resulting in the initiation of sanctions proceedings against the Orban government: Now, therefore, be it
		
	
 That the Senate— (1)rejects the Government of Hungary’s efforts to undermine the independence of the judiciary, restrict civil society groups, infringe on the freedom of the press, and violate the rights of asylum-seekers in Hungary; and
 (2)urges the President to vigorously defend the universal freedoms and democratic norms under attack by the Orban government in Hungary.
			
